                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC.,                 )
BACKWOOD ENTERPRISES, LLC,                  )
OK PRODUCTIONS, INC. and                    )
BRETT MOSIMAN,                              )
                                            )
                         Plaintiffs,        )                     CIVIL ACTION
                                            )
v.                                          )                     No. 15-4890-KHV
                                            )
THE MADISON COMPANIES, LLC and              )
HORSEPOWER ENTERTAINMENT, LLC,              )
                                            )
                         Defendants.        )
____________________________________________)

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiffs’ Motion To Review Magistrate Judge’s Order,

And Memorandum In Support (Doc. #325) filed November 14, 2018. For reasons stated below,

the Court sustains plaintiffs’ motion for review.

                                         Legal Standards

       Under Rule 72(a), Fed. R. Civ. P., a party may object to a magistrate judge’s order

pertaining to a discovery matter. Upon objection, the district court may modify or set aside any

portion of the order which it finds “clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a);

28 U.S.C. § 636(b)(1)(A). The Court does not conduct a de novo review; rather, it applies a more

deferential standard under which the moving party must show that the magistrate judge’s order is

“clearly erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); see Burton v. R.J. Reynolds

Tobacco Co., 177 F.R.D. 491, 494 (D. Kan. 1997). The Court must affirm the magistrate judge’s

order unless the entire evidence leaves it “with the definite and firm conviction that a mistake has

been committed.” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988)
(internal quotation omitted). A magistrate judge is afforded broad discretion in resolution of non-

dispositive discovery disputes and the Court will overrule the magistrate judge’s decision only

upon finding an abuse of discretion. Zhou v. Pittsburgh State Univ., No. 01-2493-KHV, 2002

WL 31870565, at *1 (D. Kan. 2002), aff’d sub nom. Wei-Kang Zhou v. Pittsburg State Univ., No.

03-3273, 2004 WL 1529252 (10th Cir. 2004) (citing Comeau v. Rupp, 762 F. Supp. 1434, 1450

(D. Kan. 1991)).

                              Factual And Procedure Background

       This dispute arises from a failed country music festival. Plaintiffs allege that they entered

into a joint venture with defendants to own and produce the “Thunder on the Mountain” music

festival, that defendants reneged on the agreement and the festival had to be canceled. Plaintiffs

assert claims of breach of contract, breach of fiduciary duty, fraud and tortious interference with a

prospective business advantage. Defendants assert various counterclaims.

       1. Plaintiffs’ Motion To Compel

       On March 6, 2018, plaintiffs filed a motion to compel responses to interrogatories and

requests for production which sought information about entities related to defendants but not

parties to this lawsuit. Motion To Compel Discovery Responses And Memorandum In Support

(Doc. #108).

       On June 20, 2018, Magistrate Judge K. Gary Sebelius partially granted plaintiffs’ motion

to compel discovery responses. As relevant here, he held as follows:

       The court finds plaintiffs’ request for information on defendants’ related entities is
       vague and unduly burdensome. Plaintiffs have not demonstrated that there [are]
       [sic] “related entities” that defendants control. The burden rests with plaintiffs to
       determine who the “related entities” are. They, of course, can seek discovery to
       determine the relationship between the companies and whether the requisite
       control exists. But, without any identification of the “related entities,” these

                                                -2-
       requests are vague and unduly burdensome. The court will consider plaintiffs’
       requests without any reference to “related entities.”

Memorandum And Order (Doc. #195) at 9 (footnotes omitted) (italics added).

       2. Plaintiffs’ Rule 30(b)(6) Deposition Notices

       On April 30, 2018, plaintiffs noticed a Rule 30(b)(6) deposition which contained 30 topics.

Plaintiffs’ Rule 30(b)(6) Notice Of Deposition (Doc. #127). Defendants responded with a motion

for protective order, requesting that the Court strike several topics. Defendants’ Motion For

Protective Order For 30(b)(6) Notice Of Deposition Of Defendants The Madison Companies, LLC

And Horsepower Entertainment, LLC (Doc. #130) filed May 3, 2018. On May 8, 2018, before

the Court ruled on defendants’ request for a protective order, plaintiffs filed an amended

Rule 30(b)(6) notice. Plaintiffs’ Amended Rule 30(b)(6) Notice Of Deposition (Doc. #137).

Deposition topic 1 in plaintiffs’ amended notice asked defendants to produce a corporate witness

to testify on the following subjects (hereinafter referred to as “related entities” topics):

       Defendants’ business, specifically their corporate structure, ownership, executives,
       operations, management, related entities, primary functions, primary sources of
       revenue, and primary expenses. For purposes of this Notice, “related entities” are
       defined as: “the group of companies operated under the Madison name that
       invest(ed) in and/or manage(d) numerous businesses, investments and ventures
       throughout the United States” referenced in Dave Lionette’s affidavit (Doc. 111-
       1), as well as the “businesses in which The Madison Companies have or had a
       significant interest, investment and/or contractual relationship” that are referenced.
       If there are too many businesses in which the Madison Companies have or had a
       significant interest, investment and/or contractual relationship with for Defendants
       to prepare for deposition, they can limit this portion of the definition to businesses
       in which they have at least a 25% ownership interest.

Id. at 2. In addition, topics 2, 3, 10, 15, 18 through 22 and 28 seek information regarding

defendants’ so-called “related entities.” Id. at 2-5. On May 11, 2018, defendants filed a second

motion for protective order, arguing that plaintiffs’ definition of “related entities” was vague,


                                                  -3-
overbroad and unlimited in scope. Defendants’ Motion For Protective Order For Plaintiffs’

Amended Rule 30(b)(6) Notice Of Deposition (Doc. #141) at 13-14.

       At a “meet and confer” session, plaintiffs clarified that “related entities” means “any parent,

subsidiary, or affiliated company, and any business corporation, partnership, LLC or other entity

in which the parent, subsidiary, or affiliated company, including officers, directors, executives, or

employees, hold a substantial interest, directly or indirectly.”           Defendants nevertheless

maintained their objection that the term “related entities” was vague and overbroad.              See

Memorandum And Order (Doc. #195) filed June 20, 2018 at 8.

       On July 13, 2018, Judge Sebelius partially granted defendants’ motion for protective order

with regard to plaintiffs’ amended Rule 30(b)(6) deposition notice. He held that for reasons stated

in his order dated June 20, 2018 regarding plaintiffs’ motion to compel, the term “related entities”

should be stricken from topics 2, 3, 10, 15, 19 through 22 and 28. Order (Doc. #203) filed July

13, 2018 at 4.

       On August 8, 2018, plaintiffs filed a Second Amended Rule 30(b)(6) Notice Of Deposition

(Doc #220). Plaintiffs again asked defendants to designate a corporate witness to testify on topics

which included the term “related entities,” but limited the term to “companies Defendants have

control over as described in the Court’s Order dated June 20, 2018.” Id. at 2-6. In addition,

plaintiffs specifically sought testimony on the following topics:

       1.        Defendants’ business, specifically their corporate structure, ownership,
                 executives, operations, management, primary functions, primary sources of
                 revenue, and primary expenses.

       2.        The “Madison-family companies” referenced by Bryan Gordon in his
                 deposition on July 11, 2018 that are or were in existence any time from
                 January 2014 to the present.


                                                 -4-
        3.     Kaaboo, LLC; Kaaboo-Del Mar Investment, LLC; Kaaboo-Del Mar, LLC;
               KaabooWorks; KaabooWorks Services, LLC; and/or any other companies
               owned, operated and/or managed by Madison, Horsepower, and/or any of
               their owners that are involved in the music festival business.

        4.     Madison and/or Horsepower’s control over the companies identified in
               response to Topics 2 and 3 above as described in the Court’s Order dated
               June 20, 2018. * * *

        7.     Defendants’/related entities financial projections and budgets for Kaaboo
               and/or any other music festival they have owned, operated and/or managed.
               [Note: “Related entities” are limited to companies Defendants have control
               over as described in the Court’s Order dated June 20, 2018].

Id. at 2.

        On August 27, 2018, defendants filed a Motion For Protective Order For Plaintiffs’ Second

Amended Rule 30(b)(6) Notice Of Deposition (Doc. #246). Defendants asserted that despite

Judge Sebelius’s order of July 13, 2018 striking “related entities” from nine deposition topics,

plaintiffs had reinserted that phrase into several topics. Id. at 11, 13. Defendants further asserted

that plaintiffs’ efforts to obtain information about the Kaaboo entities should be quashed because

plaintiffs had not shown that defendants controlled the Kaaboo entities or that information

concerning them was relevant or proportional. Id. Defendants argued that the Court should not

permit plaintiffs to ask defendants to provide “binding testimony” about the activities of entities

that are not parties in this lawsuit, have nothing to do with the Thunder music festival, and are not

in alleged breach of any agreement. Motion For Protective Order (Doc. #246) at 3. Defendants

further asserted that plaintiffs’ second amended deposition notice would “dramatically expand the

scope of discovery.” Id. at 4.

        In response, plaintiffs asserted that the requested discovery is relevant, proportional and

essential to their ability to rebut defendants’ arguments, establish their claims of tortious


                                                -5-
interference, show that defendants engaged in a pattern and practice of fraud and other misconduct,

and calculate damages. See Plaintiffs’ Response To Defendants’ Motion For Protective Order

Regarding Their Second Amended Notice Of Rule 30(b)(6) Deposition (Doc. #261) filed

September 6, 2018 at 14. Plaintiffs also asserted that they had adequately shown that defendants

controlled the Kaaboo entities. Id. at 7. In addition, plaintiffs specifically named the following

entities: KAABOO, LLC, KAABOO-Del Mar Investment, LLC, KAABOO-Del Mar, LLC,

KAABOOWorks and KAABOOWorks Services, LLC; and WarDawgz, LLC and LastDawgz,

LLC. Id. at 15. They also identified the “Madison-family companies,” which Bryan Gordon

referenced in his deposition dated July 11, 2018. Id.

       On October 31, 2018, Judge Sebelius issued an order as to plaintiffs’ second amended

Rule 30(b)(6) deposition notice which partially granted defendants’ motion for protective order.

Memorandum And Order (Doc. #314) at 4. Even though plaintiffs had defined “related entities”

to include only “companies defendants have control over,” Judge Sebelius held that plaintiffs were

not entitled to deposition testimony concerning them, inasmuch as “plaintiffs had failed to identify

. . . specific entities” within this definition, so the phrase “related entities” should be eliminated

from topics 5 through 8, 15, 22, 25 through 30 and 33.1 Id. at 4.

       As to the Kaaboo entities, Judge Sebelius held that although defendants and the Kaaboo

entities do have overlapping management and ownership, plaintiffs had not demonstrated that

defendants controlled the Kaaboo entities and plaintiffs were not entitled to obtain the requested

discovery in deposition topics 2 through 8, 15, 22, 25 through 30 and 33. Id. at 7-8. Judge




       1
                 A typographical error appears in Memorandum And Order (Doc. #314). Compare
id. at 4 with id. at 11. The topics at issue are 5 through 8, 15, 22, 25 through 30, and 33.
                                                  -6-
Sebelius further held that even if the record showed that defendant had some control over the

Kaaboo entities, plaintiffs had not shown that discovery regarding the Kaaboo entities was relevant

or proportional to the needs of this action. Id. at 8. In addition, he quashed topics 2 and 4.

       As to the “Madison-family companies” and defendants’ control over them, Judge Sebelius

held that because plaintiffs had failed to show that any of them were involved in the Thunder music

festival, discovery regarding these entities was not relevant. Id. at 10.

       On November 14, 2018, plaintiffs sought review.             Plaintiffs’ Motion To Review

Magistrate Judge’s Order And Memorandum In Support (Doc. #325). Plaintiffs assert that the

order of October 31, 2018 prevents them from “obtaining necessary discovery regarding their

tortious interference claim and Defendants’ defenses in this case.” Id. at 1.

                                             Analysis

       Plaintiffs argue that Judge Sebelius’s order is clearly erroneous and contrary to law for

several reasons, which the Court addresses in turn.

  I.   Identity Of Specific Related Entities

       Judge Sebelius held that discovery regarding “related entities” should be stricken from

plaintiffs’ deposition notices because beyond the Kaaboo entities, plaintiffs’ deposition notices did

not specify any particular “related entity” as to which plaintiffs sought discovery. Memorandum

And Order (Doc. #314) at 4. Plaintiffs assert that they sufficiently identified related entities of

which they are aware, and that the rules of discovery do not require them to identify specific

entities before receiving discovery about non-parties. Motion To Review (Doc. #325) at 4-5.

Plaintiffs further note that Judge Sebelius had already held that they could seek discovery “to

determine the relationship between the companies and whether the requisite control exists.” Id.


                                                -7-
at 5 (quoting Memorandum And Order (Doc. #195) at 9) (internal quotation marks omitted).

       At a Rule 30(b)(6) deposition, plaintiffs may seek information regarding any relevant and

non-privileged matter. See Sprint Commc’ns Co., L.P. v. Theglobe.com, Inc., 236 F.R.D. 524,

528 (D. Kan. 2006); see also Buie v. District of Columbia, 327 F.R.D. 1, 9 (D.D.C. 2018); Sanofi-

Aventis v. Sandoz, Inc., 272 F.R.D. 391, 393 (D.N.J. 2011); Pulliam v. Cont’l Cas. Co., No. 02-

370 RWR, 2006 WL 3003977, at *5 (D.D.C. Oct. 20, 2006). Under Rule 30(b)(6), a party may

notice a corporation as a deponent so long as the notice “describe[s] with reasonable particularity

the matters for examination.” In other words, plaintiffs must provide defendants with enough

information so that they are on notice of the areas of inquiry plaintiffs will explore in the

deposition. If plaintiffs’ Rule 30(b)(6) notice both describes with reasonable particularity the

matters for examination and complies with Rule 26(b)(1), defendants must designate one or more

individuals to testify on their behalf as to all matters reasonably available to them. Sprint

Commc’ns, 236 F.R.D. at 528. While the designated representative does not need to have

personal knowledge, defendants must make a “conscientious, good-faith effort to designate

knowledgeable persons for Rule 30(b)(6) depositions and to prepare them to fully and unevasively

answer questions about the designated subject matter.” Schneider v. CitiMortgage, Inc., No. 13-

4094-SAC, 2017 WL 2831083, at *4 (D. Kan. June 29, 2017) (quoting Starlight Int’l Inc. v.

Herlihy, 186 F.R.D. 626, 639 (D. Kan. 1999)). Because defendants are obligated to adequately

prepare their designated representative, an overly-broad Rule 30(b)(6) would subject them to an

“impossible task.” Tomelleri v. Zazzle, Inc., No. 13-02576-EFM-TJJ, 2014 WL 7071573, at *2

(D. Kan. Dec. 12, 2014) (citation omitted).

       Here, plaintiffs seek to question defendants’ corporate representative about entities which


                                               -8-
defendants control.     See Plaintiffs’ Second Amended Rule 30(b)(6) Notice Of Deposition

(Doc. #220) at 2. Plaintiffs’ second amended notice does not identify the specific related entities

by name, but without discovery on this point, one can hardly fault plaintiffs on that score.

Defendants argue that without knowing the entities on which plaintiffs seek discovery, they cannot

comply with their obligation to designate and prepare a knowledgeable representative and that by

failing to name the particular relevant entities, plaintiffs seek to subject them to an impossible task.

See Sprint Commc’ns, 236 F.R.D. at 528; see also Reed v. Bennett, 193 F.R.D. 689, 692

(D. Kan. 2000) (to avoid liability, noticed party must designate person knowledgeable in areas of

inquiry); id. (compliance not feasible when one cannot identify outer limits of noticed topics).

        With all respect to Judge Sebelius, this argument rings hollow on district court ears.

According to defendants, “Defendants are two companies, one owned by the other (TMC owns

HPE).” Defendants’ Opposition To Plaintiffs’ Motion To Review Magistrate Judge’s Order, And

Memorandum In Support (Doc. #339) filed December 5, 2018 at 2. TMC “has acted as a private

equity firm and an investment company that creates and/or invests in hundreds of entities,” id.,

and “created hundreds of entities . . . to pursue its investment strategies.” Id. at 4. TMC

established HPE as a “vehicle to invest in . . . live music festivals . . . and entertainment assets.”

Id. at 5.

        As noted, without discovery, plaintiffs cannot be reasonably expected to know the names

of these hundreds of entities, or which of them defendants may control. To the extent that

defendants created and/or control such entities, it is absurd to suggest that requiring them to allow




                                                  -9-
discovery is an “impossible task.”2 See Tomelleri, 2014 WL 7071573, at *2.

       The Court is left “with the definite and firm conviction” that in requiring plaintiffs to name

the names of defendants’ “related entities,” as a precondition to discovery, Judge Sebelius made a

mistake. See Ocelot Oil Corp., 847 F.2d at 1464. Plaintiffs’ second amended notice satisfies the

“reasonable particularity” requirement of Rule 30(b)(6). Accordingly, the Court must reverse

Judge Sebelius’s order that defendants are not obligated to provide Rule 30(b)(6) deposition

testimony regarding unidentified “related entities.” In so holding, the Court reaffirms (without

limitation) the prior determination by Judge Sebelius that plaintiffs may seek discovery to

determine the relationships between defendants and “related entities” and the extent to which

defendants control them. See Memorandum And Order (Doc. #195) at 9.

 II.   The Kaaboo Entities

       Plaintiffs assert that Judge Sebelius erred in finding that plaintiffs have not shown that

defendants control the Kaaboo entities, or that information regarding them is relevant or

proportional. Motion To Review (Doc. #325) at 7. For reasons explained below, the Court finds

that Judge Sebelius clearly erred in not allowing plaintiffs to obtain Rule 30(b)(6) testimony

regarding the Kaaboo entities.

       Under Rule 30(b)(6), a corporation must prepare its designated representative to “testify

about information known or reasonably available to the organization.” See Sanofi-Aventis, 272

F.R.D. at 393-94. Whether information is known or reasonably available to an entity is a fact-

specific analysis.    Id.   To determine whether defendants must designate a corporate



       2
              While defendants state that “TMC owns HPE,” their brief does not expressly claim
that either TMC or HPE has “related entities” as plaintiffs define them. Accordingly, the Court
cannot evaluate the burden or alleged disproportionality of such discovery.
                                              -10-
representative to testify about the Kaaboo entities, the Court uses as a guideline the “control”

standards of Rule 34(a), Fed. R. Civ. P. The general standards for control under Rule 34 are as

follows:

               The Federal Rules of Civil Procedure require production of documents
       “which are under the possession, custody or control of the party upon whom the
       request is served.” The party seeking production of documents bears the burden
       of proving that the opposing party has the control required under
       Fed. R. Civ. P. 34(a). “Control comprehends not only possession but also the
       right, authority, or ability to obtain the documents.” Specifically, “courts have
       universally held that documents are deemed to be within the possession, custody or
       control if the party has actual possession, custody or control or has the legal right
       to obtain the documents on demand.”

Noaimi v. Zaid, 283 F.R.D. 639, 641 (D. Kan. 2012) (quoting Ice Corp. v. Hamilton Sundstrand

Corp., 245 F.R.D. 513, 516-17) (citations, footnotes and emphasis in original omitted).           In

addition, courts consider “(1) the use or purpose of the materials; (2) whether [the] materials were

acquired or maintained with the party’s assets; (3) whether the party determined the material’s use,

location, possession, or access; (4) who has actual use or access to the materials; (5) whether the

materials serve the party’s interest; and (6) any formal or informal evidence of transfer of

ownership or title.” Boyd v. Hi Country Chevrolet, No. CV 10-0602 RB/KBM, 2012 WL

13081437, at *1 (D.N.M. Feb. 28, 2012) (citing Ice Corp., 245 F.R.D. at 518).

       The Court finds that Judge Sebelius erred in conditioning plaintiffs’ right to deposition

testimony about the Kaaboo entities on a prior showing that defendants control them. Bryan

Gordon, a founder of defendant HPE, testified that after plaintiffs filed the present case, Madison’s

music festival business became Kaaboo rather than Horsepower. See Excerpts Of Deposition Of

Bryan Gordon Dated July 11, 2018 at 33, Exhibit 3 to Motion To Review (Doc. #325); see also

Excerpts Of Deposition Of Robert Walker Taken May 18, 2018 at 54, Exhibit 10 to Plaintiffs’


                                                -11-
Response To Defendants’ Motion For Protective Order Regarding Their Second Amended Notice

Of Rule 30(b)(6) Deposition (Doc. #261). Defendants share an office with the Kaaboo entities

and initially answered interrogatories on behalf of the Kaaboo entities. Motion To Review

(Doc. #325) at 9, 10. All of defendants’ former employees who still work for a Madison company

now work for the Kaaboo entities. At one point, defendants’ website listed Kaaboo as one of

Madison’s assets and stated that HPE presented the Kaaboo Del Mar festival. See Exhibit 14 to

Non-Sealed Exhibits To Plaintiffs’ Response To Defendants’ Motion For Protective Order

Regarding Their Second Amended Notice Of Rule 30(b)(6) Deposition (Doc. #262) filed

September 6, 2018; Twentieth Century Fox Film Corp. v. Marvel Enterprises, Inc., 2002 WL

1835439, *5 (S.D.N.Y. Aug. 8, 2002) (statement on website that Tribune Broadcasting “owns and

operates” WGN Superstation established “control” for Rule 30(b)(6) deposition).             At this

juncture, plaintiffs have presented enough evidence to require defendants to prepare a corporate

representative to discuss information regarding the Kaaboo entities that is within their possession,

custody or control.

III.   Relevance Of Discovery Related To The Kaaboo Entities

       Judge Sebelius found that plaintiffs were not entitled to have Rule 30(b)(6) testimony about

the Kaaboo entities because even if defendants maintained some control over them, plaintiffs failed

to show that their activities were relevant. Memorandum And Order (Doc. #314) at 8. He noted

that plaintiffs had not alleged that the Kaaboo entities made any promises or representations

concerning the relevant music festival or that the Kaaboo entities had breached any agreement,

interfered with any of its relationships, or acted as an agent of defendants. Id. at 8.




                                                -12-
        Considerations of both relevance and proportionality govern the scope of discovery.

Under Rule 26(b)(1), Fed. R. Civ. P., a party may obtain discovery of any non-privileged matter

if such discovery is relevant to the party’s claim or defense and proportional to the needs of the

case. At the discovery stage, relevance is broadly construed. Waters v. Union Pac. R.R. Co.,

No. 15-1287-EFM-KGG, 2016 WL 3405173, at *1 (D. Kan. June 21, 2016) (citing Smith v. MCI

Telecommunications Corp., 137 F.R.D. 25, 27 (D. Kan. 1991)).                 If the record reveals any

possibility that the information the discovery request seeks may be relevant to the subject matter

of the action, the court should consider the request relevant. Id.

        Here, plaintiffs satisfy this low burden of showing relevancy. They assert that without

discovery on the Kaaboo entities, they cannot (1) prove that defendants tortiously interfered with

plaintiffs’ former partners, employees and agents, many of whom now work for the Kaaboo

entities; (2) show that defendants transferred assets to the Kaaboo entities after this litigation

began; (3) rebut defendants’ affirmative defense of fraudulent inducement; (4) demonstrate that

defendants engaged in a pattern and practice of repeatedly reneging on contracts; and (5) prove

damages. Motion To Review (Doc. #325) at 12-15. Plaintiffs also note that Judge Sebelius

previously held that they were entitled to discovery on defendants’ communications with

plaintiffs’ former partners, employees or agents, and regarding defendants’ other festivals.

Motion To Review (Doc. #325) at 12. For reasons discussed below, the Court finds that Judge

Sebelius erred in finding that the activities of the Kaaboo entities are irrelevant to plaintiffs’ claims.

        First, plaintiffs assert a claim of tortious interference which alleges that after defendants

reneged on the Thunder agreement, they hired away plaintiffs’ key employees and partners.

Plaintiffs state that discovery regarding the Kaaboo entities’ communications with and personnel


                                                  -13-
files for plaintiffs’ former employees is essential to this claim. Evidence that defendants worked

with the Kaaboo entities to hire away plaintiffs’ best employees would support plaintiff’s tortious

interference claim, particularly because the Kaaboo entities do currently employ plaintiffs’ former

employees.

       Second, plaintiffs have produced evidence that defendants may have transitioned their

music festival business to Kaaboo after this litigation began. They assert that Judge Sebelius’s

order substantially impairs their ability to prove that defendants hired plaintiffs’ key employees

and tortiously interfered with their business.     See Motion To Review (Doc. #325) at 13.

Plaintiffs seek discovery on the Kaaboo entities’ communications with and personnel files for

plaintiffs’ former employees.    Such information is relevant to plaintiffs’ claim of tortious

interference.

       Third, plaintiffs assert that information regarding Kaaboo-related lawsuits is relevant to

their claim that defendants engaged in a pattern and practice of fraud. Judge Sebelius previously

determined that plaintiffs are entitled to discovery regarding defendants’ lawsuits. He stated as

follows: “In actions involving fraud, evidence of the same or similar fraudulent misrepresentations

made to someone other than the injured party is competent and relevant for establishing the

elements of knowledge, malice, and intent to defraud. Thus, discovery of such evidence is

appropriate.” Memorandum And Order (Doc. #195) at 14 (footnotes omitted). To the extent that

defendants have information regarding lawsuits or complaints of fraud against the Kaaboo entities,

plaintiffs may ask defendants’ corporate representative about such information. See Fisher v.

Household Life Ins. Co., No. 10-2547-KHV, 2012 WL 966043, at *7 (D. Kan. Mar. 21, 2012)

(requests for names and nature of similar complaints and lawsuits are relevant discovery,


                                               -14-
particularly in case alleging fraud).

        Finally, plaintiffs assert that information regarding the Kaaboo entities is relevant because

defendants have repeatedly alleged that plaintiffs overestimated the Thunder festival’s value.

Plaintiffs seek to use defendants’ valuation of Kaaboo as a comparison. The Court agrees with

plaintiffs that such information is relevant to their ability to show damages.3

        The Court finds that Judge Sebelius clearly erred in finding that the activities of the Kaaboo

entities are not relevant to plaintiffs’ claims.

IV.     Discovery Related To The Kaaboo Entities Is Proportional

        Judge Sebelius found that even if plaintiffs’ request for discovery regarding the Kaaboo

entities is tangentially relevant, it is not proportional to the needs of the case. Memorandum And

Order (Doc. #314) at 9. He determined that discovery regarding the Kaaboo entities would

significantly expand the scope of discovery and that the burden of doing so would outweigh the

benefit. Id.

        Under Rule 26(b)(2)(C), the Court must limit the frequency or extent of discovery if the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome or less expensive; the party seeking discovery has

had ample opportunity to obtain the information by discovery in this action; or the proposed

discovery is outside the scope permitted by Rule 26(b)(1). Rowan v. Sunflower Elec. Power



        3
                 In addition, plaintiffs assert that discovery regarding the Kaaboo entities is essential
to their ability to rebut defendants’ fraudulent inducement defense. They assert that information
regarding Kaaboo’s ticket sales could show that based on experience with other festivals such as
Kaaboo, defendants knew that ticket sales would be low during the first years of the Thunder
festival. This argument fails to show relevancy, however, because the first Kaaboo festival was
in September of 2015, i.e. after the Thunder deal soured. See Defendants’ Opposition To
Plaintiffs’ Motion To Review (Doc. #339) at 21.
                                                     -15-
Corp., No. 15-CV-9227-JWL-TJJ, 2016 WL 3745680, at *3 (D. Kan. July 13, 2016).                     To

determine proportionality, the court considers the following factors: (1) the importance of the

issues at stake in the action; (2) the amount in controversy; (3) the parties’ relative access to

relevant information; (4) the parties’ resources; (5) the importance of the discovery in resolving

the issues; and (6) whether the burden or expense of the proposed discovery outweighs its likely

benefit. Panel Specialists, Inc. v. Tenawa Haven Processing, LLC, No. 16-4140-SAC, 2017 WL

3503354, at *2 (D. Kan. Aug. 16, 2017). In addition, a party must clearly support an objection

based on undue burden with an affidavit or other evidentiary proof of the time or expense involved

in responding to the discovery request. Id.

       Plaintiffs assert that Judge Sebelius erred in accepting defendants’ unsupported statement

that producing such discovery would unduly burden them. Motion To Review (Doc. #325) at 16.

In response, defendants assert that plaintiffs seek testimony regarding hundreds of non-party

entities, including those outside the music festival industry. They concede that proportionality

factors two and three weigh in favor of plaintiffs – the amount in controversy is sufficient and

defendants have better access to information about the Kaaboo entities. They assert, however,

that the other factors weigh against allowing Rule 30(b)(6) testimony. Specifically, defendants

assert that such discovery is not important to resolving issues and would drain their resources, and

that the burden outweighs any benefit. See Defendants’ Opposition To Plaintiffs’ Motion To

Review (Doc. #339) at 25.

       The Court finds that Judge Sebelius clearly erred in finding that plaintiffs’ request to ask

about the Kaaboo entities in a Rule 30(b)(6) deposition is not proportional to the needs of this case.

Considering the relevant factors, the amount in controversy is sufficient; information regarding the


                                                -16-
Kaaboo entities is relevant to resolving issues in this case; and defendants have better access to the

information than plaintiffs do.     In addition, although defendants contend that preparing a

corporate representative will be burdensome because hundreds of Kaaboo entities exist, they base

this argument in part on the idea that a Rule 30(b)(6) deposition requires them to prepare their

representative to “testify about every aspect of every company, from formation through

dissolution.” (Doc. #339) at 26 (emphasis in original). This argument misses the mark. If

defendants created hundreds of Kaaboo entities, having a corporate representative testify about

them is not “unduly” burdensome. Under Rule 30(b)(6), defendants need only prepare their

representative to testify as to information known or reasonably available to them. Sanofi-Aventis,

272 F.R.D. at 393-94 (D.N.J. 2011); see United States v. Taylor, 166 F.R.D. 356, 362 (M.D.N.C.)

(“The Court understands that preparing for a Rule 30(b)(6) deposition can be burdensome.

However, this is merely the result of the concomitant obligation from the privilege of being able

to use the corporate form in order to conduct business.”). Defendants have not shown that the

burden on them outweighs the benefit of such discovery.               Accordingly, their corporate

representative must testify about the Kaaboo entities.

V.     Identity Of Madison-Family Companies

       Plaintiffs assert that Judge Sebelius erred in finding that they failed to show the relevance

of information regarding the “Madison-family companies.”. Motion To Review (Doc. #325) at

16; see Memorandum And Order (Doc. #314) at 10. Because the Court finds that plaintiffs may

question defendants’ corporate representative regarding defendants’ “related entities” and the

extent to which defendants control them, whether Judge Sebelius erred in finding that plaintiffs

are not entitled to discovery to determine the identities of the Madison-family companies is moot.


                                                -17-
                                           Conclusion

       The Court finds that Judge Sebelius clearly erred in finding that plaintiffs are not entitled

to deposition testimony under Rule 30(b)(6) regarding defendants’ “related entities” and the

Kaaboo entities.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion To Review Magistrate Judge’s

Order, And Memorandum In Support (Doc. #325) filed November 14, 2018 is SUSTAINED.

       IT IS FURTHER ORDERED that to communicate her expectations with regard to

professional behavior in the conduct of discovery and ensure that current discovery deadlines are

met, Magistrate Judge Angel D. Mitchell immediately convene a status conference with all counsel

who have entered appearances.

       Dated this 1st day of May, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                               -18-
